Citation Nr: 0532212	
Decision Date: 11/30/05    Archive Date: 12/07/05

DOCKET NO.  04-22 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Siegel, Counsel

INTRODUCTION

The veteran served on active duty from June 1968 to January 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision of the 
Portland, Oregon, Regional Office (RO) of the Department of 
Veterans Affairs (VA), wherein claims of entitlement to 
service connection for a right ankle disability and PTSD were 
denied. 

A personal hearing was held before the undersigned Acting 
Veterans Law Judge, sitting at the RO, in June 2005.  A 
transcript of that hearing has been associated with the 
veteran's claims file.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.  An in-service right ankle disease or injury is not shown.

2.  Right ankle degenerative joint disease is first shown 
many years following the veteran's separation from service, 
and there is no competent medical evidence linking such to a 
disease or injury in service. 


CONCLUSION OF LAW

A right ankle disability was not incurred in or aggravated by 
active service, nor may arthritis of the right ankle be 
presumed to have been incurred during such service.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for a right ankle 
disability, which he contends was first manifested while he 
was in service. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107].  The VCAA 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  The VCAA is accordingly applicable to this 
case.  See Holliday v. Principi, 14 Vet. App. 280 (2000) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.
Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  The veteran was notified by the February 
2002 rating decision and by the May 2004 statement of the 
case (SOC) of the pertinent law and regulations, of the need 
to submit additional evidence on his claim, and of the 
particular deficiencies in the evidence with respect to his 
claim.  

More significantly, a letter was sent to the veteran in 
September 2001 that was specifically intended to address the 
requirements of the VCAA.  This letter detailed the evidence 
needed to substantiate a claim for service connection.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2005).  In the 
September 2001 VCAA letter, the RO informed the veteran that 
it would make reasonable efforts to help him obtain evidence 
necessary to support his claim.  He was advised that VA would 
try to obtain such things as medical records, employment 
records, or records from other federal agencies.  He was 
requested to let VA knew if he had received any VA medical 
treatment and, if so, where and when; he was furnished with a 
VA Form, Statement in Support of Claim, to assist in 
providing that information.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2005).   The September 2001 letter informed 
the veteran that he was to provide VA with enough information 
so as to allow VA to request them from the agency or person 
who had them.  He was furnished with VA Form 21-4142, 
Authorization and Consent to Release Information.

Finally, the RO must request that the claimant provide any 
evidence that pertains to the claim.  See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2005).  The May 2004 SOC 
set forth the regulatory provisions (38 C.F.R. § 3.159) that 
pertain to the VCAA, to include 38 C.F.R. § 3.159(b)(1), 
whereby the veteran was notified that "VA will...request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  The veteran was 
accordingly informed that he could submit or identify 
evidence other than what was specifically requested by the 
RO.

The Board finds that the September 2001 VCAA letter properly 
notified the veteran of the information not previously 
provided to VA that is necessary to substantiate the claim, 
and it properly indicated which portion of that information 
and evidence is to be provided by the veteran and which 
portion VA would attempt to obtain on behalf of the veteran.  

Review of the record reveals that the veteran was provided 
notice of the VCAA in September 2001, prior to the current 
adjudication of his claim, which was by rating decision in 
February 2002.  Cf. Pelegrini v. Principi, 17 Vet. App. 412 
(2004), which appears to stand for the proposition that VCAA 
notice must be sent prior to adjudication of an issue by the 
RO.  

The Board additionally notes that the September 2001 letter 
expressly notified the veteran that he had one year to submit 
the requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b).  That one-year period has since 
elapsed.

The Board additionally notes that the fact that the veteran's 
claim was adjudicated by the RO in February 2002, prior to 
the expiration of the one-year period following the September 
2001 notification of the veteran of the evidence necessary to 
substantiate his claim, does not render the RO's notice 
invalid or inadequate. The enacted Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 107, 117 Stat. 2651, ___ (Dec. 
16, 2003), made effective from November 9, 2000, specifically 
addresses this issue and provides that nothing in paragraph 
(1) of 38 U.S.C.A. § 5103 shall be construed to prohibit VA 
from making a decision on a claim before the expiration of 
the one-year period referred to in that subsection. 

Moreover, because there is no indication that there exists 
any evidence that could be obtained which would have an 
effect on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran].  The Board must further point out that the 
veteran's claim was readjudicated by the RO in May 2004, as 
reflected by the SOC issued at that time.

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained the 
veteran's service medical records and post service treatment 
records.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of his claim.  As was noted in the Introduction, the 
veteran presented testimony at a personal hearing that was 
chaired by the undersigned Acting Veterans Law Judge.  He has 
not indicated the presence of any other evidence pertinent to 
his claim.

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2005).  

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d) (2005); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).  In addition, service connection may be 
granted for certain enumerated disabilities, to include 
arthritis, when that disability is manifested to a 
compensable degree within a specified period (usually one 
year) following service separation.

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Analysis

The medical evidence first demonstrates the presence of a 
right ankle disability in November 1977, when the veteran was 
accorded treatment for an unstable right ankle.  At that 
time, he indicated a history of having turned his ankle six 
or seven years previously, "and apparently had a stress view 
taken at that time which showed the ankle open."  Medical 
records dated thereafter reflect continued right knee 
problems, to include surgical repair.  A private medical 
record dated in July 1986 notes that x-rays showed 
degenerative change, while a January 2001 private treatment 
record indicates an impression of chronic sprain/mild 
mechanical pain, activity related, of the right ankle.  The 
Board accordingly finds that Hickson element (1), a current 
disability, is met.

With regard to Hickson element (2), however, the Board must 
point out that the veteran's service medical records are 
devoid of any reference to right knee impairment of any kind.  
The report of his service separation examination shows that 
his lower extremities and feet were clinically evaluated as 
normal, and does not indicate any in-service history of right 
ankle problems.  The Board finds significant the fact that 
the veteran, on the report of medical history compiled 
pursuant to his service separation, specifically denied 
having, or ever having had, bone, joint, or other deformity; 
lameness; or foot trouble.

The veteran, in support of his claim, notes that he was 
treated during service for a left ankle problem.  He has 
stated that he does not, and never had, a left ankle 
disability, that the service medical records that reference a 
left ankle injury are erroneous, and that treating physicians 
meant "right" when they referred to "left."  This is no 
more than supposition on his part that is unsupported by any 
evidence that the records in question are in error.  These 
records, dated in February and March 1969, were prepared by 
three different health care providers, as is evident by their 
handwriting and signatures, and each clearly refer to 
"sprain of left ankle" (February 26, 1969), "[r]equest x-
ray of left ankle" (March 12, 1969), and "presents [with] 
sprained left ankle."  (Emphases added.)  The Board is 
highly dubious of any argument that is premised on a 
conclusion that three health care providers, on three 
different occasions, confused their left with their right, in 
the absence of any evidence that such confusion was prevalent 
in the U.S. Army.

In brief, the veteran's service medical records are devoid of 
any evidence of a right ankle disability.  The Board notes, 
in that regard, that the medical history furnished by him in 
November 1977, when he sought treatment for right ankle 
impairment, does not show that he at that time attributed his 
right ankle disability to his service, but merely cites a six 
or seven year history of problems.  He separated from service 
in January 1970, more than seven-and-a-half years before he 
sought treatment in November 1977.  It is also noted that he 
indicated in November 1977 that, when he was accorded 
treatment "six or seven years" previously, a "stress view" 
showing that the ankle was "open" was made at that time.  
No such x-ray is associated with his service medical records; 
rather, the report of the x-ray taken of his left ankle in 
March 1969 shows that the study was negative.  

In view of the foregoing, it must again be reiterated that 
the veteran's service medical records do not demonstrate the 
presence of a right ankle injury or disability.  Hickson 
element (2) is not met.  In the absence of an in-service 
disability, Hickson element (3), a medical nexus between a 
current disability and an in-service injury or disease, is 
likewise not satisfied, inasmuch as there can be no nexus 
between two items when one of the items is not manifested.

Finally, the Board notes that the medical evidence first 
indicates the presence of right ankle degenerative joint 
changes in July 1986, more than 16 years following the 
veteran's separation from active service.  The evidence does 
not demonstrate that right ankle arthritis had been 
manifested prior to that date.  The statutory and regulatory 
provisions whereby the manifestation of arthritis can be 
presumed to have occurred in service are accordingly not for 
application.  See 38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).


ORDER

Service connection for a right ankle disability is denied.




REMAND

Following its review of the evidence, the Board finds that 
further development of the record is necessary.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  See 38 C.F.R. § 3.304(f) (2005).  

The veteran has been accorded treatment for PTSD, with 
clinical diagnoses of PTSD indicated in private medical 
records.  In addition, he has furnished information as to his 
claimed stressors.  There is, however, no supporting evidence 
indicating that the alleged stressor events did in fact 
occur, as would be supplied by corroborating documentation as 
furnished by the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR).  However, while an attempt was made 
by RO letter in July 2002 to obtain verification of the 
veteran's claimed stressors, it must be pointed out that the 
veteran since that time has provided more detailed 
information as to those purported events, to include more 
specific data with regard to names, places and particularly 
dates.  This additional information is included in a 
statement received from the veteran in December 2002, and in 
testimony he presented at his June 2005 personal hearing.  
The additional information furnished by the veteran is 
significant in that the USASCRUR, in its response of June 
2003, advised the RO that there was insufficient stressor 
information ("[d]ates within sixty days of stressor, 
specific locations, full name of casualties, etc.").   No 
attempt has been made to obtain corroborating documentation 
based on the additional information submitted by the veteran 
subsequent to July 2002.  The Board also notes that he has 
not been accorded an examination by VA, and that the 
diagnosis of PTSD of record was rendered pursuant to the 
history he has furnished.

The Board is therefore of the opinion that additional 
development of the veteran's claim should be undertaken, in 
the form of another attempt to verify his purported stressors 
based on the information he has provided with regard thereto; 
if warranted, he should then be accorded an examination to 
determine whether PTSD is in fact present and, if so, whether 
it is the product of a verified in-service stressor. 

Accordingly, this case must be REMANDED to the Veterans 
Benefits Administration (VBA) for the following actions:

1.  VBA should review the file and 
prepare a summary of the veteran's 
claimed stressors.  This summary, 
together with a copy of the DD 214, a 
copy of this remand, and all associated 
documents, should be sent to the 
USASCRUR.  That agency should be asked to 
provide any information that might 
corroborate the veteran's alleged 
stressors.

2.  If USASCRUR corroborates one or more 
of the veteran's stressors, the veteran 
should be accorded an examination by a VA 
psychiatrist, who should ascertain 
whether any psychiatric disorder is 
currently manifested and, if so, the 
appropriate diagnosis thereof.  If PTSD 
is diagnosed, the examiner should 
identify the verified stressor(s) that 
form the basis for that diagnosis.  A 
report of the examination should be 
associated with the veteran's VA claims 
folder.

3.  Thereafter, VBA should readjudicate 
the veteran's claim of entitlement to 
service connection for PTSD.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished with copies of a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
The case should then be returned to the 
Board for further review.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	K. PARAKKAL
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


